FILED
                            NOT FOR PUBLICATION                            DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50472

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00535-PSG

  v.
                                                 MEMORANDUM*
WALTER ANTONIO SANCHEZ
SANCHEZ, a.k.a. Walter Antonio
Sanchez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Walter Antonio Sanchez Sanchez appeals from the district court’s judgment

and challenges the 41-month custodial sentence and two-year term of supervised

release imposed following his guilty-plea conviction for being an illegal alien

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found in the United States following deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sanchez Sanchez alleges that the district court procedurally erred by failing

to consider adequately the 18 U.S.C. § 3553(a) sentencing factors, and his

mitigating arguments in favor of a below-Guidelines custodial sentence and no

term of supervised release. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered the parties’ arguments and the

section 3553(a) sentencing factors, and explained the reasons for the sentence. The

record further reflects that the district court considered the government’s and the

probation officer’s recommendation in favor of a term of supervised release and

determined that a supervised release term was warranted. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in

some cases may also be inferred from the PSR or the record as a whole.”).

      Sanchez Sanchez also contends that his custodial sentence is substantively

unreasonable because the district court erred by denying his request for a cultural

assimilation departure. He asserts that the supervised release term is substantively

unreasonable in light of U.S.S.G. § 5D1.1(c) (2011), which directs that a district

court ordinarily should not impose a term of supervised release if the defendant is a


                                           2                                    12-50472
deportable alien. Contrary to Sanchez Sanchez’s contention, the district court did

not abuse its discretion in imposing a 41-month custodial sentence and the two-

year term of supervised release. See Gall v. United States, 552 U.S. 38, 51 (2007);

see also United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012), cert.

denied, 2013 WL 1841816 (U.S. Oct. 7, 2013) (the denial of a request for a

downward departure on the basis of cultural assimilation is reviewed only as part

of the review of the overall substantive reasonableness of the sentence). The

overall sentence is substantively reasonable in light of the section 3553(a) factors

and the totality of the circumstances, including Sanchez Sanchez’s violent criminal

history and the need to protect the public. See Gall, 552 U.S. at 51; see also

U.S.S.G. § 5D1.1 cmt. n.5 (district court should consider imposing term of

supervised release on deportable alien if it determines supervised release would

provide an added measure of deterrence and protection).

      AFFIRMED.




                                          3                                      12-50472